Slices, P. J.,
delivered the opinion of the court.
The indictment charges that—
“A. Coleman, the Edward Hines Lumber Company, a ■corporation, and the Edward Hines Yellow Pine Trustees, composed of the following individuals, viz.; Edward Hines, C. F. Wiehe, and L. L. Barth, as such trustees, for and on behalf of the said Edward Hines Lumber Company, the corporation aforesaid, in said county and state, on or about the —;— day of November, 1921, the said defendants, the Edward Hines Lumber Company, and the said Edward Hines Yellow Pine Trustees being then and there the owners and controllers of a certain building then and there commonly and publicly known as and called ‘The Tonk,’ which was a common gambling house,” etc;
It then goes on to charge that these defendants willfully, unlawfully, knowingly, permitted to be played in this building a game of chance for money. The corporation was acquitted. Coleman and the Edward Hines Yellow Pine Trustees, as trustees, were convicted. From this conviction these trustees prosecute this appeal.
. There was no personal service upon the three individuals who are trustees. There is no such corporation as the Edward Hines Yellow Pine Trustees; neither is there an individual by this name. • The three individuals who are the trustees of this property were not-individually indicted nor individually convicted nor individually served with process in this case.
There is no such legal entity in this state as an unincorporated association of this kind which can be tried and convicted. Either individuals or corporations under our criminal laws can be convicted of crimes.
The judgment of the circuit court is reversed, and appellant (whoever he or it may be) is discharged.

Reversed and discharged.